Exhibit 10.2.2

Confidential

RESTRUCTURING AND PLAN SUPPORT AGREEMENT
(Amortized Cost Junior Subordinated Note)

This RESTRUCTURING AND PLAN SUPPORT AGREEMENT (this “Agreement”) is made and
entered into as of August 31, 2019 (the “Execution Date”) by and among (i) RAIT
Financial Trust (“RAIT”) and its indirect wholly-owned subsidiary RAIT Funding,
LLC f/k/a Taberna Funding LLC (“Funding” and together with RAIT collectively,
the “Debtors”), and (ii) Kodiak CDO I, Ltd., as holder of Preferred Securities
(as defined below) (the “Preferred Owner”).  The Debtors and the Preferred Owner
are referred to herein each individually as a “Party,” and collectively, as the
“Parties.”

RECITALS

A.WHEREAS, Funding and The Bank of New York Trust Company, National Association,
in its capacity as Trustee (“Indenture Trustee”), are party to that certain
Junior Subordinated Indenture dated as of February 12, 2007 (the
“Note Indenture”), pursuant to which Funding issued that certain Junior
Subordinated Note due 2037 in the principal sum of twenty-five million one
hundred thousand dollars ($25,100,000) (the “Note”) to The Bank of New York
Trust Company, National Association, in its capacity as Property Trustee under
the Trust Agreement (as defined below) (“Property Trustee”).  The Note is
guaranteed by RAIT on a subordinated basis pursuant to that certain Parent
Guarantee Agreement dated as of February 12, 2007 (the “Parent Guarantee
Agreement”), between RAIT and The Bank of New York Trust Company, National
Association, in its capacity as Guarantee Trustee (“Guarantee Trustee”);

B.WHEREAS, Funding and Property Trustee, together with The Bank of New York
(Delaware), in its capacity as Delaware Trustee, and certain individuals, are
parties to that certain Amended and Restated Trust Agreement dated February 12,
2007 (the “Trust Agreement”), which provided for the issuance and sale of
certain undivided preferred beneficial interests (the “Preferred Securities”) by
Taberna Funding Capital Trust I, a Delaware statutory trust (the “Trust”), the
proceeds of which sale were used to acquire the Note;

C.WHEREAS, Preferred Owner is the owner of all of the Preferred Securities
issued by the Trust, and EJF CDO Manager LLC, is the designated collateral
manager for Preferred Owner (in such capacity, the “Collateral Manager”);

D.WHEREAS, Property Trustee is the legal and beneficial holder for the legal or
beneficial owner of a claim, as defined in section 101(5) of the Bankruptcy Code
(a “Claim”), against Funding arising out of or relating to its interests in the
Note (the “Note Claim”);

E.WHEREAS, Guarantee Trustee is the legal and beneficial holder for the legal or
beneficial owner of a Claim against RAIT arising out of or relating to its
interests in the Parent Guarantee Agreement (the “Guarantee Claim”);

F.WHEREAS, pursuant to the Trust Agreement, Preferred Owner, who is the holder
of a Majority in Liquidation Amount (as defined in the Trust Agreement) of the
Preferred Securities, has the right to direct the time, method, and place of
conducting any proceeding for any remedy available to the Property Trustee or
exercising any trust or power conferred upon the Property Trustee in respect of
the Trust Agreement.

 

--------------------------------------------------------------------------------

Confidential

 

 

G.WHEREAS, pursuant to the Parent Guarantee Agreement, the Guarantee Trustee has
the right to enforce the Parent Guarantee Agreement on behalf of the Preferred
Owner, and Preferred Owner, who is the holder of a Majority in Liquidation
Amount (as defined in the Trust Agreement) of the Preferred Securities, has the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Guarantee Trustee or exercising any trust or power
conferred upon the Guarantee Trustee under the Parent Guarantee Agreement;

H.WHEREAS, the Collateral Manager and the Preferred Owner are parties to (i)
that certain Indenture, dated as of September 19, 2006, among Preferred Owner,
as issuer, Kodiak CDO Inc., as co-issuer, and The Bank of New York Mellon Trust
Company, National Association (as successor to JPMorgan Chase Bank, National
Association) as trustee (the “Kodiak Trustee”) (the “Kodiak Indenture”), and
(ii) that certain Collateral Management Agreement, dated as of September 19,
2006, among Preferred Owner, as issuer, and the Collateral Manager, as
collateral manager (the “Kodiak Collateral Management Agreement”), pursuant to
which the Collateral Manager has the right, on behalf of the Preferred Owner, to
instruct the Kodiak Trustee in its efforts to maximize the recovery value of any
Defaulted Security (as defined the Kodiak Indenture);

I.WHEREAS, prior to the date hereof, representatives of the Debtors and the
Collateral Manager have engaged in good faith negotiations with the objective of
reaching an agreement regarding the restructuring of the Debtors' indebtedness
and other obligations and interests (the “Restructuring”) as set forth in this
Agreement, the Plan Term Sheet (as defined below), and the Plan (as defined
below), which Restructuring may be accomplished through the prosecution of
jointly administered chapter 11 cases (collectively, the “Chapter 11 Cases”) in
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) and confirmation of a chapter 11 plan of reorganization as described
herein and in the Plan Term Sheet;

J.WHEREAS, the Parties acknowledge and agree that, unless otherwise agreed in
writing, the Restructuring will occur pursuant to a plan of reorganization under
chapter 11 of the Bankruptcy Code containing, among other things, the terms and
conditions set forth in the Summary of Principal Terms and Conditions of
Restructuring attached hereto as Exhibit A (the “Plan Term Sheet”).  Such plan,
together with all plan-related documents, agreements, supplements and
instruments consistent with the Plan Term Sheet and Reasonably Acceptable to the
Collateral Manager, shall be referred to herein as the “Plan”.  For purposes of
this Agreement, “Reasonably Acceptable” shall mean acceptable to the Debtors or
the Preferred Owner, as applicable, each in its reasonable discretion, provided,
that, any documentation or matter consistent with a term specifically addressed
in the Plan Term Sheet and this Agreement shall be deemed Reasonably Acceptable;

K.WHEREAS, each Party has reviewed or has had the opportunity to review the Plan
Term Sheet and this Agreement with the assistance of professional legal advisors
of its own choosing;

L.WHEREAS, the Collateral Manager, on behalf of the Preferred Owner, desires to
support and vote to accept the Plan and will direct the Property Trustee and the
Guarantee Trustee to support and vote to accept the Plan, and the Debtors desire
to obtain the commitment of the

- 2 -

--------------------------------------------------------------------------------

Confidential

 

 

Preferred Owner to do the same, in each case subject to the terms and conditions
set forth herein; and

M.WHEREAS, in expressing such support and commitment, the Parties do not desire
and do not intend in any way to derogate from or diminish the solicitation
requirements of applicable bankruptcy law, or the fiduciary duties of Debtors.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

AGREEMENT

1.Means for Implementation.  The Parties believe that prompt approval and
confirmation by the Bankruptcy Court in the Debtors’ chapter 11 cases (the
“Chapter 11 Cases”) and consummation of the Plan will best facilitate the
Restructuring and is in the best interests of the Debtors’ creditors, equity
holders, and other parties in interest.  Accordingly, to implement this
Agreement, the Parties jointly and severally agree, on the terms and conditions
set forth herein, that the Debtors shall use their commercially reasonable
efforts to:

a.support and consummate, and take any and all reasonable and necessary actions
in furtherance of the Restructuring, including satisfying the timeframe set
forth in Paragraph 6(f)-(j);

b.obtain Bankruptcy Court approval of the sale of substantially all of the
assets of the Debtors or the reorganized equity of RAIT pursuant to section 363
of the Bankruptcy Code (the “Sale”);

c.obtain Bankruptcy Court approval of the disclosure statement accompanying the
Plan in a form and in substance consistent with this Agreement and Reasonably
Acceptable to the Preferred Owner and the Debtors (the “Disclosure Statement”);

d.solicit the requisite acceptances of the Plan in accordance with section 1125
of the Bankruptcy Code and any applicable orders of the Bankruptcy Court;

e.move the Bankruptcy Court to confirm the Plan as expeditiously as practicable
under the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and the
Bankruptcy Court's local rules;

f.not withdraw the Plan, or file any exhibit, amendment, modification or
supplement to the Plan that contains any material term(s) that are inconsistent
with the Plan Term Sheet and are not Reasonably Acceptable to the Preferred
Owner;

g.not pursue, propose or support, or encourage the pursuit, proposal or support
of, any chapter 11 plan for any Debtor that is inconsistent with the Plan or
this Agreement; and

- 3 -

--------------------------------------------------------------------------------

Confidential

 

 

h.take all actions reasonably necessary and appropriate to consummate the Plan
at the earliest practicable date;

provided, however, that the Plan and the Disclosure Statement shall be
consistent with this Agreement, and the Debtors’ obligations hereunder shall in
all respects be subject to the exercise by each of the Debtors of its respective
fiduciary duty as a debtor and debtor in possession in the Chapter 11 Cases.

2.Representations of the Preferred Owner.  The Preferred Owner hereby represents
and warrants as follows, in each case as of the date hereof:

a.Property Trustee is the legal and beneficial holder for the Preferred Owner as
the legal or beneficial owner of the Note Claim and the Collateral Manager has
the right, pursuant to the terms of the Kodiak Indenture and the Kodiak
Collateral Management Agreement to cause the Preferred Owner to enter into this
Agreement and to instruct the Property Trustee to vote, compromise, and dispose
of, consistent with the provisions contained in the Plan, the aggregate amount
of the Note Claim;

b.Guarantee Trustee is the legal and beneficial holder for the Preferred Owner
as the legal or beneficial owner of the Guarantee Claim and the Collateral
Manager has the right, pursuant to the terms of the Kodiak Indenture and the
Kodiak Collateral Management Agreement to cause the Preferred Owner to enter
into this Agreement and to instruct the Guarantee Trustee to vote, compromise,
and dispose of, consistent with the provisions contained in the Plan, the
aggregate amount of the Guaranty Claim; and

c.Preferred Owner is the owner of all of the Preferred Securities issued by the
Trust.

3.Agreement to Support the Plan.  For so long as this Agreement remains in
effect, and subject to the Debtors fulfilling their obligations as provided
herein, the Preferred Owner agrees to use its commercially reasonable best
efforts to (a) support approval of the Sale; (b) support approval of the
Disclosure Statement and confirmation of the Plan; (c) not directly or
indirectly pursue, propose, support, solicit or encourage the pursuit, proposal,
solicitation or support of, any chapter 11 plan or other restructuring or
reorganization (including, without limitation, any sale, proposal or offer of
dissolution, winding up or merger) for, or the liquidation of, any of the
Debtors (directly or indirectly) that is inconsistent with the Plan or this
Agreement; (d) not, nor encourage any other person or entity to, object, oppose,
delay, impede, appeal or take any other negative action, directly or indirectly,
to interfere with, the approval of the Disclosure Statement and the acceptance,
implementation, confirmation and consummation of the Plan; (e) not commence any
proceeding or prosecute any objection to oppose or object to the Plan or to the
Disclosure Statement; and (f) subject to the prior approval of the Disclosure
Statement by the Bankruptcy Court and receipt of such approved Disclosure
Statement by the Preferred Owner, Collateral Manager, Property Trustee, and
Guaranty Trustee, direct Property Trustee (i) to vote the Note Claim (and not
revoke or withdraw its vote) in favor of the Plan and (ii) to direct Guarantee
Trustee to vote the Guaranty Claim (and not revoke or withdraw its vote) in
favor of the Plan;

- 4 -

--------------------------------------------------------------------------------

Confidential

 

 

provided that, in each case, (x) the Plan and Disclosure Statement meet all the
requirements and conditions relating thereto as set forth in this Agreement; and
(y) the Disclosure Statement that is approved by the Bankruptcy Court does not
contain information that differs materially from that which was known by the
Preferred Owner and Collateral Manager as of the date hereof or impose terms
that adversely affect the interests of the Preferred Owner.  Notwithstanding the
foregoing, nothing in this Agreement shall be construed to prohibit the
Collateral Manager from appearing as a party in interest on behalf of the
Preferred Owner in any matter to be adjudicated in the Chapter 11 Cases so long
as such appearance and the positions advocated in connection therewith are not
materially inconsistent with this Agreement and are not for the purpose of
hindering or delaying (and are not reasonably likely to hinder or delay)
implementation of the transactions and other matters contemplated by this
Agreement.  Notwithstanding anything herein to the contrary, if the Preferred
Owner is appointed to and serves on an official committee in the Chapter 11
Cases, the terms of this Agreement shall not be construed to limit the Preferred
Owner’s exercise of its fiduciary duties in its role as a member of such
committee, and any exercise of such fiduciary duties shall not be deemed to
constitute a breach of the terms of this Agreement; provided, however, that
serving as a member of such committee shall not relieve the Preferred Owner in
its individual capacity of any obligations to instruct Property Trustee’s and/or
Guarantee Trustee’s to vote in favor of the Plan; provided, further, that
nothing in this Agreement shall be construed as requiring the Preferred Owner or
the Collateral Manager to serve on any official committee in the Chapter 11
Cases.

4.Acknowledgement.  The entry by the Parties into this Restructuring and Plan
Support Agreement is not and shall not be deemed to be a solicitation of votes
for the acceptance of a chapter 11 plan for the purposes of sections 1125 and
1126 of the Bankruptcy Code.  The Debtors will not solicit acceptances of the
Plan from Property Trustee, Guaranty Trustee, or the Preferred Owner until they
have been provided with copies of a Disclosure Statement approved by the
Bankruptcy Court.

5.Limitations on Transfer.  The Preferred Owner agrees, for so long as this
Agreement is in effect (such period, the “Restricted Period”), not to (a) sell,
transfer, assign, pledge (except bona fide pledges to its lenders or any Federal
Reserve bank or branch), grant a participation interest in or otherwise dispose,
directly or indirectly, of Preferred Owner’s right, title or interest (including
any voting rights) in respect of the Note or the Parent Guaranty Agreement,
including the Note Claim or the Guaranty Claim (to the extent held by it on the
date hereof), in whole or in part, or any interest therein, or (b) grant any
proxies, deposit any of Preferred Owner’s interest in the Note Claim or the
Guaranty Claim (to the extent held by it on the date hereof) into a voting
trust, or enter into a voting agreement with respect to any of the Note Claim or
the Guaranty Claim.  

6.Termination Events.  The occurrence of any of the following events shall
constitute a “Termination Event”:

a.a written agreement among the Debtors and the Preferred Owner terminating this
Agreement;

- 5 -

--------------------------------------------------------------------------------

Confidential

 

 

b.the entry or issuance by any court of competent jurisdiction or other
competent governmental or regulatory authority of an order making illegal or
otherwise restricting, preventing or prohibiting the consummation of the
Restructuring;

c.the withdrawal of the Plan by the Debtors, or the public announcement by any
Debtor of its intention not to support the Plan, or the support by any Debtor
for the filing of any plan of reorganization or liquidation and/or disclosure
statement that is not consistent with the Plan, or the public announcement by
any Debtor of its support for any such inconsistent plan and/or disclosure
statement, or any action or conduct by any Debtor suggesting an intention not to
proceed with the Plan or to proceed with any alternative plan or form of
transaction;

d.the entry of any order in the Chapter 11 Cases terminating either of the
Debtors’ exclusive right to file a chapter 11 plan pursuant to section 1121 of
the Bankruptcy Code;

e.the amendment, modification of, or the filing of a pleading by either of the
Debtors that seeks to amend or modify the Plan, the Disclosure Statement or any
documents related to the Plan, notices, exhibits or appendices, which amendment,
modification or filing is materially inconsistent with the Plan or this
Agreement and is not Reasonably Acceptable to the Preferred Owner;

f.the failure of the Debtors to commence the Chapter 11 Cases on or before
September 15, 2019 (the “Petition Date”);

g.the failure of the Debtors to file the Plan and the Disclosure Statement
within 30 days of the Petition Date;

h.the failure of the Debtors to obtain an order from the Bankruptcy Court
approving the Disclosure Statement pursuant to section 1125 of the Bankruptcy
Code, consistent with the Plan and this Agreement and Reasonably Acceptable to
the Preferred Owner within 90 days of the Petition Date;

i.the failure of the Debtors to commence the solicitation of acceptances of the
Plan within 10 business days of entry of the Order approving the Disclosure
Statement pursuant to section 1125 of the Bankruptcy Code;

j.the failure of the Debtors to obtain an order from the Bankruptcy Court
confirming the Plan (the “Confirmation Order”) within 240 days of the Petition
Date;

k.the entry of an order denying approval of the Disclosure Statement or denying
confirmation of the Plan where the revisions that would be necessary to the
Disclosure Statement or the Plan in order to resolve the objections to these
could not be done without breaching or contradicting this Agreement or in a
manner Reasonably Acceptable to the Debtors and the Preferred Owner;

- 6 -

--------------------------------------------------------------------------------

Confidential

 

 

l.the dismissal any of the Chapter 11 Cases or the conversion of any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, or the
appointment of an interim or permanent trustee in either of the Chapter 11
Cases, or the appointment of a responsible officer or an examiner with powers
beyond the duty to investigate and report (as set forth in sections 1106(a)(3)
and (4) of the Bankruptcy Code) in either of the Chapter 11 Cases, or the filing
by any of the Debtors of a motion, or any other actions by any of the Debtors,
in support of any of the foregoing;

m.the entry by any court (including the Bankruptcy Court) of a final,
non-appealable order holding this Agreement to be unenforceable;

n.the occurrence of any change, effect, event, development, circumstance or
state of facts which as determined by the Preferred Owner, in its reasonable
discretion, (i) would materially impair the Debtors’ ability to perform their or
its obligations under this Agreement or the Plan, as applicable, (ii) would
prevent or materially delay the consummation of the transactions contemplated by
this Agreement beyond the time period set forth herein, or (iii) would make the
Plan not feasible to consummate in all material respects (any such change,
effect, event, development, or state of facts, a “Material Adverse
Change”);  provided that the mere act of commencing the Chapter 11 Cases
contemplated by this Agreement shall not constitute a Material Adverse Change;
or

o.the occurrence of any breach of any representation or obligation under this
Agreement by any of the Parties (to the extent not otherwise waived in
accordance with the terms hereof).

The foregoing Termination Events are intended solely for the benefit of the
Debtors and the Preferred Owner; provided that neither the Debtors nor the
Preferred Owner may seek to terminate this Agreement based upon a material
breach or a failure of a condition (if any) in this Agreement arising out of its
own actions or omissions.

7.Termination of this Agreement.  Upon the occurrence of any Termination Event
specified in Paragraph 6(f)‑(k), this Agreement shall terminate, without any
requirement to provide notice of such termination unless such Termination Event
is waived or the Agreement is modified, amended or supplemented in accordance
with paragraph 12 prior to the occurrence of such Termination Event.  With
respect to the occurrence of any other Termination Event specified in Paragraph
6, written notice shall be required, unless such Termination Event is waived or
the Agreement is modified, amended or supplemented in accordance with paragraph
12.  For avoidance of doubt, the automatic stay pursuant to section 362 of the
Bankruptcy Code shall be deemed waived for purposes of providing notice
hereunder.

8.Effect of Termination.  Upon termination of this Agreement, all obligations
hereunder shall terminate and shall be of no further force and effect; provided,
however, that any claim for breach of this Agreement shall survive termination
and all rights and remedies with respect to such claims shall not be prejudiced
in any way.  Except as set forth above in this paragraph 8, upon such
termination, any obligations of the non-breaching Parties set forth in this
Agreement shall be null and void ab initio and all claims, causes of action,
remedies, defenses,

- 7 -

--------------------------------------------------------------------------------

Confidential

 

 

setoffs, rights or other benefits of such non-breaching Parties shall be fully
preserved without any estoppel, evidentiary or other effect of any kind or
nature whatsoever.

9.Representations and Warranties.  Each of the Parties for itself represents and
warrants to each other Party, severally but not jointly, that the following
statements are true, correct and complete as of the date hereof:

a.Corporate Power and Authority.  It is duly organized, validly existing, and in
good standing under the laws of the state of its organization, and has all
requisite corporate, partnership or other power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and to perform its
respective obligations under, this Agreement.

b.Authorization.  The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or other action on its part.

c.Binding Obligation.  Subject to the provisions of sections 1125 and 1126 of
the Bankruptcy Code, this Agreement constitutes its legal, valid and binding
obligation, enforceable in accordance with the terms hereof.

d.No Conflicts.  The execution, delivery and performance by it (when such
performance is due) of this Agreement do not and shall not violate any provision
of law, rule or regulation applicable to it or any of its subsidiaries or its
certificate of incorporation or bylaws or other organizational documents or
those of any of its subsidiaries.

e.Government Consents.  The execution, delivery and performance by it (when such
performance is due) of this Agreement do not and shall not violate any provision
of law, rule or regulation applicable to it or any of its subsidiaries or its
certificate of incorporation or bylaws or other organizational documents or
those of any of its subsidiaries.

10.Adequate Information.  Although none of the Parties intends that this
Agreement should constitute, and they each believe it does not constitute, a
solicitation or acceptance of the Plan, they each acknowledge and agree, that
adequate information was provided by the Debtors to the Preferred Owner in order
to enable it to make an informed decision such that, were this Agreement to be
construed as or deemed to constitute such a solicitation or acceptance, such
solicitation was (i) in compliance with any applicable nonbankruptcy law, rule,
or regulation governing the adequacy of disclosure in connection with such
solicitation, or (ii) if there is not any such law, rule, or regulation,
solicited after disclosure to such holder of “adequate information” as such term
is defined in section 1125(a) of the Bankruptcy Code.

11.Public Announcements and Bankruptcy Court Filings.  The Debtors may
disclose the existence of and nature of support evidenced by this Agreement in
one or more public releases.  Notwithstanding anything contained herein, in
connection with the filing of the Chapter 11 Cases with the Bankruptcy Court,
the Debtors may attach a form of this Agreement and the Plan Term Sheet as an
exhibit to any pleading filed in the Chapter 11 Cases.

- 8 -

--------------------------------------------------------------------------------

Confidential

 

 

12.Amendment or Waiver.  Except as otherwise specifically provided herein, this
Agreement may not be modified, waived, amended or supplemented unless such
modification, waiver, amendment or supplement is in writing and has been signed
by each of the Parties.  No waiver of any of the provisions of this Agreement
shall be deemed or constitute a waiver of any other provision of this Agreement,
whether or not similar, nor shall any waiver be deemed a continuing waiver.

13.Notices.  Any notice required or desired to be served, given or delivered
under this Agreement shall be in writing, and shall be deemed to have been
validly served, given or delivered if provided by personal delivery, or upon
receipt of fax or email delivery, as follows:

a.if to any of the Debtors: Drinker Biddle & Reath LLP, c/o Michael P. Pompeo,
1177 Avenue of the Americas, 41st Floor, New York, New York 10036 fax: (212)
248-3141, email: michael.pompeo@dbr.com; and

b.if to the Preferred Owner: Morrison & Foerster LLP, c/o Thomas H. Good, 2000
Pennsylvania Avenue, NW, Washington, DC 20006; fax: (202) 785-7539, email:
tgood@mofo.com.

14.Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO ANY CONFLICTS OF LAW PROVISION WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION.  By its execution and delivery of this
Agreement, each of the Parties hereto hereby irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, may be brought in the United States District Court
for the District of Delaware.  By execution and delivery of this Agreement, each
of the Parties hereto irrevocably accepts and submits itself to the nonexclusive
jurisdiction of such court, generally and unconditionally, with respect to any
such action, suit or proceeding, and waives any objection it may have to venue
or the convenience of the forum.  Notwithstanding the foregoing consent to
Delaware jurisdiction, each of the Parties hereto hereby agrees that, upon
commencement of the Chapter 11 Cases, the Bankruptcy Court shall have exclusive
jurisdiction of all matters arising out of or in connection with this Agreement.

15.Headings.  The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

16.Interpretation.  This Agreement is the product of negotiations of the
Parties, and in the enforcement or interpretation hereof is to be interpreted in
a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion hereof, shall not be effective in regard to the
interpretation hereof.

- 9 -

--------------------------------------------------------------------------------

Confidential

 

 

17.Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of the Parties and their respective successors, assigns, heirs,
executors, administrators and representatives.

18.No Third-Party Beneficiaries.  Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties hereto and no other person or
entity shall be a third-party beneficiary hereof.

19.No Waiver of Participation and Reservation of Rights.  Except as expressly
provided in this Agreement and in any amendment among the Parties, nothing
herein is intended to, or does, in any manner waive, limit, impair or restrict
the ability of each of the Parties to protect and preserve its rights, remedies
and interests, including without limitation, its claims against any of the other
Parties (or their respective affiliates or subsidiaries) or its full
participation in the Chapter 11 Cases.  If the transactions contemplated by this
Agreement or in the Plan Term Sheet and the Plan are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights.  Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
its terms.

20.No Admissions.  This Agreement shall in no event be construed as or be deemed
to be evidence of an admission or concession on the part of any Party of any
claim or fault or liability or damages whatsoever.  Each of the Parties denies
any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.  No
Party shall have, by reason of this Agreement, a fiduciary relationship in
respect of any other Party or any party in interest in the Chapter 11 Cases, or
any of the Debtors, and nothing in this Agreement, expressed or implied, is
intended to or shall be so construed as to impose upon any Party any obligations
in respect of this Agreement except as expressly set forth herein.

21.Specific Performance.  It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach, including,
without limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

22.Reservation of Rights.  If the Restructuring is not consummated as provided
herein, if a Termination Event occurs, or if this Agreement is otherwise
terminated for any reason, the Collateral Manager fully reserves any and all of
the Preferred Owner’s rights, remedies and interests under the Trust Agreement,
Parent Guarantee Agreement, applicable law and in equity.

23.No Consideration.  It is hereby acknowledged by each of the Parties that no
consideration shall be due or paid to the Parties for their agreement to support
or not interfere with the Plan and the Restructuring in accordance with the
terms and conditions of this Agreement, other than the obligations of the other
Parties under this Agreement, the Plan Term Sheet, and the Plan.  

- 10 -

--------------------------------------------------------------------------------

Confidential

 

 

24.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement.  Delivery of an executed signature page of this
Agreement by facsimile or electronic mail transmission shall be effective as
delivery of a manually executed signature page of this Agreement.

25.Representation by Counsel.  Each Party acknowledges that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated herein.  Accordingly, any rule of law or any legal decision that
would provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.

26.Entire Agreement.  This Agreement and the exhibits hereto, including, without
limitation, the Plan Term Sheet, constitute the entire agreement between the
Parties and supersedes all prior and contemporaneous agreements,
representations, warranties and understandings of the Parties, whether oral,
written or implied, as to the subject matter hereof.

27.Several Not Joint.  The agreements, representations and obligations of the
Parties under this Agreement are, in all respects, several and not joint.  Any
breach of this Agreement by any Party shall not result in liability for any
other non-breaching Party.

28.Cooperation.The Debtors shall, except (a) in an emergency where it is not
reasonably practicable or (b) upon consent of counsel to the Collateral Manager,
provide to counsel for the Collateral Manager copies of all motions or
applications and other documents Debtors intend to file with the Bankruptcy
Court no later than three (3) business days prior to the date when the Debtors
intend to file any such document and shall consult in good faith with counsel to
the Collateral Manager regarding the form and substance of any such proposed
filing with the Bankruptcy Court.

29.Further Assurances.  Subject to the terms of this Agreement, the Parties
agree to execute and deliver such other instruments and perform such other acts
in addition to the matters herein specified, as may be reasonably appropriate or
necessary, from time to time, to effectuate the Plan.

[Signature pages follow]




- 11 -

--------------------------------------------------------------------------------

Confidential

 

 

IN WITNESS WHEREOF, the undersigned have each caused this Agreement to be duly
executed and delivered by their respective, duly authorized officers as of the
date first above written.

RAIT FINANCIAL TRUST

By:  /s/ John J. Reyle___________

Name:  John J. Reyle

Title:    Chief Executive Officer

 

RAIT FUNDING LLC

 

By: RAIT JV TRS Sub, LLC, its sole member,

    

    By: RAIT JV TRS, LLC, its sole member,

  

       By: RAIT Asset Holdings, LLC, its managing member

 

           By: all of its members,

 

    RAIT General, Inc.

 

    By: /s/ John J. Reyle___________

         Name: John J. Reyle

               Title:  Chief Executive Officer

                and

     RAIT Limited, Inc.

 

      By: /s/ John J. Reyle___________

            Name: John J. Reyle

                  Title:  Chief Executive Officer




- 12 -

--------------------------------------------------------------------------------

Confidential

 

 

KODIAK CDO I, LTD.

By: EJF CDO Manager LLC, its Collateral Manager

By: EJF Investments Manager LLC, its Managing Member

By: /s/ Neal J. Wilson

Name:  Neal J. Wilson

Title:    Chief Executive Officer




- 13 -

--------------------------------------------------------------------------------

Confidential

 

 

List of Omitted Exhibits

 

The following exhibit to Restructuring and Plan Support Agreement (Amortized
Cost Junior Subordinated Note), dated August 31, 2019, by and among RAIT
Financial Trust, RAIT Funding, LLC f/k/a Taberna Funding LLC and Kodiak CDO I,
Ltd. has not been provided herein:

   

Exhibit A – Plan Term Sheet

 

The registrant hereby undertakes to furnish supplementally a copy of such
omitted exhibit to the Securities and Exchange Commission upon request.

- 14 -

--------------------------------------------------------------------------------

Confidential

 

- 15 -